236 Cal. App. 2d 403 (1965)
THE PEOPLE, Plaintiff and Respondent,
v.
CHARLES M. OWENS, Defendant and Appellant.
Crim. No. 2195. 
California Court of Appeals. Fourth Dist.  
Aug. 6, 1965.
 Charles E. Ward, Public Defender, and Richard J. Tuckerman, Deputy Public Defender, for Defendant and Appellant.
 Thomas C. Lynch, Attorney General, William E. James, Assistant Attorney General, and Gilbert F. Nelson, Deputy Attorney General, for Plaintiff and Respondent. *404
 BROWN (Gerald), P. J.
 The defendant, Charles M. Owens, appeals from a judgment of conviction of escape from prison camp (Pen. Code,  4530, subd. (b)).
 The defendant, a prisoner at the Southern California Conservation Center, was assigned to a forest fire-fighting crew working away from the prison camp; he was under the supervision of a foreman of the Division of Forestry. This use of inmates to fight forest fires was by agreement of the Department of Corrections and the Division of Forestry. Defendant left the fire lines without permission; he was apprehended three months later.
 Penal Code, section 4530 provides in part:
 "(a) Every prisoner ... who, by force or violence, escapes ... from any prison road camp, prison forestry camp, or other prison camp or prison farm or other place while under the custody of prison officials, officers, or employees; or who, by force or violence, escapes ... while at work outside or away from prison under custody of prison officials, officers, or employees, is punishable. ..."
 "(b) Every prisoner who commits an escape ... as described in subdivision (a), without force or violence, is punishable. ..."
 [1] Defendant claims he was not "under the custody of prison officials, officers, or employees," (Pen. Code,  4530, subd. (a)), when he escaped. His position is untenable. While working under the supervision of a Forestry Division foreman, the defendant was under the constructive custody of the Department of Corrections and its prison officials, officers, or employees. The conviction of escape under section 4530, subdivision (b) was proper. (People v. Smith, 195 Cal. App. 2d 789, 790 [16 Cal. Rptr. 111].)
 The judgment is affirmed.
 Coughlin, J., and Whelan, J., concurred.